DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dorne et al., hereafter Dorne, US Patent Publication No. 2018/0058789.
Regarding claim 1, Dorne discloses a modular customizable firearm muzzle attachment system (100) comprising: a plurality of internal connectors (4), each of said internal connectors being cylindrical having a central channel extending between a front end of said internal connector and a rear end of said internal connector, said plurality of internal connectors being engageable together in series in a selectable order to form an internal assembly having a conduit extending through said internal assembly (shown in figure 2B and disclosed in [0050], 
Regarding claim 2, Dorne discloses one of said plurality of internal connectors is a sway stabilizing connector, said sway stabilizing connector having a pair of side apertures directing the gasses laterally away from said conduit wherein said sway stabilizing connector is configured to reduce lateral sway when the firearm is fired ([0060-0061] discloses 4d as optionally being an opening or array of openings which are not angled. Therefore, Dorne adequately discloses a configuration of at least one internal connector which has at least a pair 
Regarding claim 3, Dorne discloses one of said plurality of internal connectors is horizontal recoil countering connector, said horizontal recoil countering connector 10having a single opening directing the gasses upwardly and rearwardly towards said closed end of said shroud wherein said horizontal recoil countering connector is configured to reduce muzzle lift when the firearm is fired ([0060-0061] discloses 4d as optionally being one opening which is angled relative to the central axis and the angle extending at suitable angles. Therefore, Dorne adequately discloses a configuration of at least one internal connector which has an aperture which direct gases rearwardly and upwardly out of the connector because the opening is at a suitable angle and an opening which is directed rearwardly and upwardly would reduce horizontal recoil)
Regarding claim 4, Dorne discloses one of said plurality of internal connectors is a forward gas dispersing connector, said forward gas dispersing connector having a plurality of openings directing the gasses forwardly towards said open end of said shroud wherein said forward gas dispersing connector is configured to reduce inline muzzle recoil when the firearm is fired ([0060-0061] discloses 4d as optionally being an array of openings which are angled relative to the central axis and the angle extending at suitable angles. Therefore, Dorne adequately discloses a configuration of at least one internal connector which has a plurality of openings which direct gases forwardly out of the connector because the opening is positioned 
Regarding claim 5, Dorne discloses one of said plurality of internal connectors is a rearward gas dispersing connector having a plurality of openings, said openings being evenly spaced radially around said rearward gas dispersing connector directing the gasses rearwardly and evenly around said rearward gas dispersing connector ([0060-0061] discloses 4d as optionally being an array of openings which are angled relative to the central axis and the angle extending at suitable angles. Therefore, Dorne adequately discloses a configuration of at least one internal connector which has a plurality of openings which direct gases rearwardly out of the connector because the opening is positioned at a suitable angle and rearwardly directed openings are configured such that gases would be directed rearwardly and evenly)
Regarding claim 6, Dorne discloses one of said plurality of internal connectors is a slotted gas dispersing connector having a plurality of prongs defining slots therebetween, said slots being evenly spaced radially around said slotted gas dispersing connector directing the gasses rearwardly and evenly around said slotted gas dispersing connector (openings in 4d are shown as slots which are evenly spaced around the connector. [0060-0061] further discloses 4d as optionally being an array of openings which are angled relative to the central axis and the angle extending at suitable angles. Therefore, Dorne adequately discloses a configuration of at least one internal connector which has a plurality of slotted openings which direct gases rearwardly and evenly out of the connector because the opening is positioned at a suitable angle).

Regarding claim 9, Dorne discloses each of said internal connectors has front threading (4b) positioned externally adjacent to said front end; and each of said internal connectors has rear threading (4A) positioned internally adjacent to said rear end.  
Regarding claim 10, Dorne discloses a cap (assembly of 5, 6 and 7), said cap being couplable to said front threading of each of said internal connectors wherein said cap covers said front threading (figure 2B)
Regarding claim 11, Dorne discloses said cap has an aperture aligned with said conduit through said internal assembly when said cap is coupled to said internal assembly (shown in figure 2B)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Dorne in view of Bethlenfalvy, US Patent Publication No. 2014/0353076.

Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify or define the configuration considered by Dorne to have at least a pair of lateral apertures which would reduce lateral sway similar to that as taught by Bethlenfalvy since Dorne considers various configurations and Bethlenfalvy teaches a structure which is known in the art and has lateral extending apertures. Furthermore, it is well known in the art that apertures in a conduit of a suppressor direct gases in the direction in which the apertures are oriented. Therefore, lateral apertures would serve to stabilize the firearm/suppressor in the horizontal direction.

Claim 3 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Dorne in view of Groves, US Patent Publication No. 2017/0146312.
Regarding claim 3, Dorne discloses the claimed invention as articulated above; however, while Dorne considers a configuration in which an internal connector has a single opening directing gases upwardly and rearwardly which would reduce muzzle lift, Dorne does not specifically detail the structure of each internal connector configuration and the specific function of each. Nonetheless, Groves teaches a firearm suppressor which has an internal 
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify or define the configuration considered by Dorne to have at least an opening directing gases upwardly and rearwardly which would reduce muzzle lift similar to that as taught by Groves since Dorne considers various configurations and Groves teaches a structure which is known in the art and has an opening which extends upwardly and rearwardly. Furthermore, it is well known in the art that apertures in a conduit of a suppressor direct gases in the direction in which the apertures are oriented. Therefore, upwardly and rearwardly extending opening(s) would serve to reduce muzzle lift by directing the gases upwardly and rearwardly.

Claims 4, 6 and 12 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Dorne in view of McClain III, hereafter McClain, US Patent No. 5,036,747.
Regarding claim 4, Dorne discloses the claimed invention as articulated above; however, while Dorne considers a configuration in which an internal connector has a plurality of openings direct gasses forwardly which would reduce inline recoil, Dorne does not specifically detail the structure of each configuration and the specific function of each. Nonetheless, McClain teaches a firearm suppressor which has an internal conduit with a plurality of openings 29 which are directed forwardly as shown in figure 5 for example.
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify or define the configuration considered by Dorne to have at least 
Regarding claim 6, Dorne discloses the claimed invention as articulated above; however, while Dorne considers a configuration in which an internal connector has a plurality of prongs and slots directing gases rearwardly and evenly, Dorne does not specifically detail the structure of each configuration and the specific function of each. Nonetheless, McClain teaches a firearm suppressor which has an internal conduit with a plurality of prongs and slots 90 as shown in figures 8-10 for example.
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify or define the configuration considered by Dorne to have at least a plurality prongs and slots similar to that as taught by McClain since Dorne considers various configurations and McClain teaches a structure which is known in the art and has a plurality of slots. 
Regarding claim 12, Dorne discloses the claimed invention except for the internal connector having medial external threading and the shrouds having corresponding threading. Nonetheless, McClain teaches a suppressor with an internal connector 12 which has external threading 13 as in figure 1B and the shrouds have internal threading 62 as in figure 3 which corresponds to the threads 13 as in figure 5.
. 

Claim 5 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Dorne in view of Wheeler et al., hereafter Wheeler, US Patent Publication No. 2020/0240737.
Regarding claim 5, Dorne discloses the claimed invention as articulated above; however, while Dorne considers a configuration in which an internal connector has a plurality of openings evenly spaced radially around the connector, Dorne does not specifically detail the structure of each configuration and the specific function of each. Nonetheless, Wheeler teaches a firearm suppressor which has an internal conduit with a plurality of openings 96 which are evenly spaced radially as shown in figures 3-6 for example.
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify or define the configuration considered by Dorne to have at least a plurality radially directed openings which are evenly spaced similar to that as taught by Wheeler since Dorne considers various configurations and Wheeler teaches a structure which is known in the art and has evenly spaced radial openings. 



Allowable Subject Matter
Claim 13 is allowed.
	Claim 8 is objected to as being dependent upon a rejected base claim, but appears to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is provided on form PTO-892.
While the Examiner is available via telephone to resolve administrative issues regarding a patent application, issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. The Examiner may be reached by telephone at 571-272-6352.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

	/DERRICK R MORGAN/             Primary Examiner, Art Unit 3641